Citation Nr: 1313100	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-44 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability (claimed as a residual of a left fibula fracture). 



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to September 1978 and from May 1979 to February 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In his (October 2010) VA Form 9 (Substantive Appeal) the Veteran requested a videoconference hearing before the Board; he failed to appear for such hearing scheduled in March 2013.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for a left knee disability, which he contends was caused by a left leg fracture sustained while on duty in Göppingen, Germany, in 1986 or 1987 and for which he was hospitalized at Robinson Barracks in Stuttgart.    

Service treatment records (STRs) associated with the claims file are sparse, and appear to be incomplete (e.g., there is no service separation examination report).   Those available do not include any pertaining to a leg fracture (or a hospitalization while serving in Germany).  However, the envelope in the claims file that contains the Veteran's STRs includes a report of an October 1988 examination for enlistment in the National Guard which notes a history of a 1984 left fibula proximal head fracture.  Given that there would have been no motive/incentive for fabricating such history, there is a strong suggestion that it is accurate.  

The RO has sought records of the Veteran's reported hospitalization/treatment in Germany, and ultimately (citing to a Personnel Information Exchange Service (PIES) request response) made a formal finding that the records are unavailable.  However, the Board's review of the cited response (printed on July 26, 2010) found  that the search was limited to the year 1984.  Inasmuch as the Veteran has reported that his hospitalization at Robinson Barracks was in 1986/1987, the search was incomplete, and further development for the records is necessary.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for exhaustive development to secure for the record copies of the Veteran's complete STRs and, specifically, records of his alleged hospitalization at Robinson Barracks in 1986 or 1987.  The search for records should include contacting the service facilities where the treatment is alleged to have been provided (and any records storage facility where such records may have been retired).  If such records are not located, the Veteran should be so advised.  

2. After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any current left knee or leg disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies (specifically x-rays, if no adequate films are available) should be performed.  Based on examination of the Veteran and review of his record (including the 1988 notation of a 1984 left fibula proximal head fracture, and any additional records received pursuant to this remand), the examiner should: Identify (by medical diagnosis) each left knee or leg disability found and (as to each such disability entity diagnosed) opine as to whether such disability may at least as likely as not (a 50% or better probability) be related to a remote fibula fracture in service.  

The examiner must explain the rationale for all opinions.  The explanation should specifically address whether X-rays show any pathology consistent with an old fibula fracture.

3. The RO should then review the record and readjudicate the claim. If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

